DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on July 29, 2020. 
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. CN2018/074961, filed on February 1, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2020 and December 14, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15 is written in a form that causes it to appear to be a system claim that is dependent on an apparatus claim. To avoid this, please rewrite the limitations of the electronic device from claim 1 that are intended to be claimed in this system claim. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing unit in claims 1-2 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification paragraph [0058] as performing the claimed function of executing program instructions to cause the device to perform acts, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 8-9, 11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20060184272 (Okazaki, IDS) in view of JP-H0811071 (Yasuda).
Regarding Claim 1 (similarly claims 8 and 18), Okazaki discloses:
An electronic device, (FIG. 1, robot controller 1) comprising: at least one processing unit; and (FIG. 2, CPU 21)
a memory coupled to the at least one processing unit and storing computer program instructions therein, (FIG. 2, storage means 23) the instructions, when executed by the at least one processing unit, causing the electronic device to perform acts including: 
A vision-based operation method for a robot (FIG. 3, manipulator 48), the method comprising:
A computer program product tangibly stored in a non-transient computer readable medium and including machine executable instructions (FIG. 2, storage means 23 and “In FIG. 2, the reference numeral 23 denotes a storage means, which is connected to the CPU 21 and in which programs for operating the CPU 21 and data for switching the paths are stored.” [0077]) which, when executed, cause a robot (FIG. 3, manipulator 48) to:
obtaining an image containing a tool of a robot and an object to be operated by the tool, (“Next, in step S5 of FIG. 5, the grasping by the image recognition on the basis of the image information that has been image-picked up by the imaging device 49 and captured by the image capturing means 46 is confirmed, i.e., it is determined whether or not the grasping motion of the rectangular parallelepiped object 90 by the end effector 48a has been successful. In concrete, the relative positional relation between the end effector 48a and the rectangular parallelepiped object 90 is detected by the image recognition, and the success or failure of the grasping motion is determined by the task planning process depending on whether the rectangular parallelepiped object 90 is located between the fingers of the end effector 48a.” [0089])
obtaining a command for operating the tool, the command generated based on the image; and (“Next, in step S6 of FIG. 5, the motion of the manipulator 48, which is the object 3 to be controlled, is controlled by the controller 1 on the basis of the desired trajectory data, and the transporting motion of the rectangular parallelepiped object 90 grasped by the end effector 48a is performed.” [0090])
If the grasp motion was determined to be successful in the previous step S5, the manipulator is controlled on the basis of the desired trajectory data (i.e. command for operating the tool). This command is generated based on the image taken in step S5 that determines if the robot successfully grasped the object.
controlling the robot based on the command. (“Next, in step S6 of FIG. 5, the motion of the manipulator 48, which is the object 3 to be controlled, is controlled by the controller 1 on the basis of the desired trajectory data, and the transporting motion of the rectangular parallelepiped object 90 grasped by the end effector 48a is performed.” [0090]-[0091])
Okazaki does not explicitly disclose that the camera has a parameter. However, Yasuda explicitly discloses:
the image being captured by a camera with a parameter; (“On the slave side, a slave manipulator 1 and a camera device 3 having a zoom function and a position / posture changing function for monitoring the slave manipulator 1 and a slave control for controlling these are provided. It is composed of a device 4. On the master side, a TV monitor 5 for displaying an image captured by the camera device 3…” [0006])
and the parameter (“In a control device of a master-slave type manipulator that performs remote work using a joystick or a master arm, a focal length of the surveillance camera and a distance from the surveillance camera to a hand position of the slave manipulator are detected.” [0004])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Okazaki to include the teachings of Yasuda in order to reduce the burden on the operator, such that the movement speed of the robot the operator sees on the display and the operator’s input movement speed match- thus improving the quality of the robot control, as taught by Yasuda [0012].
Regarding Claim 2 (similarly claims 9 and 16), Okazaki does not explicitly disclose displaying the image to a user. However, Yasuda discloses:
wherein the instructions, when executed by the at least one processing unit, cause the image to be displayed to a user. (“On the master side, a TV monitor 5 for displaying an image captured by the camera device 3…” [0006])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Okazaki to include the teachings of Yasuda in order to provide the operator with a display to visualize the movement inputs used to control of the robot’s motion.
Regarding Claim 4 (similarly claim 11), Okazaki does not explicitly disclose controlling the tool with a decreased or increased speed based on the distance between the camera and the tool decreasing or increasing. However, Yasuda discloses:
wherein the parameter is related to a distance between the camera and the tool, and (“Then, when the operator operates the joystick, the current focal length and posture are detected from the camera device (step 2), the distance from the current camera device to the slave manipulator control point is detected (step 3), and the slave manipulator control is performed.” [0008])
wherein controlling the robot comprises: in response to the distance decreasing, controlling the tool to move with a decreased speed; and in response to the distance increasing, controlling the tool to move with an increased speed. (FIG. 3, “FIG. 3 shows the relationship between the velocity VC in the camera coordinate system and the focal length fS, and the ratio of the distance DR from the camera to the control point of the slave manipulator. As the focal length fS increases, or from the camera. As the distance DR to the slave manipulator control point decreases, the moving speed VC of the slave manipulator in the camera coordinate system decreases. Further, the speed VC changes according to the operation amount of the joystick. Then, the speed VC in the camera coordinate system is converted into the speed VR in the robot coordinate system by a conversion matrix T calculated based on the amount of posture of the camera, and an operation command is output.” [0011])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Okazaki to include the teachings of Yasuda in order to improve efficiency and safety of robot work, as taught by Yasuda [0012].
Regarding Claim 15, Okazaki discloses:
A vision-based operation system (FIG. 3, imaging device 49) for a robot, (FIG. 3, manipulator 48) comprising:
the electronic device according to claim 1; and (see rejection of claim 1)
the camera configured to capture the image containing the tool of the robot and the object (“Next, in step S5 of FIG. 5, the grasping by the image recognition on the basis of the image information that has been image-picked up by the imaging device 49 and captured by the image capturing means 46 is confirmed, i.e., it is determined whether or not the grasping motion of the rectangular parallelepiped object 90 by the end effector 48a has been successful. In concrete, the relative positional relation between the end effector 48a and the rectangular parallelepiped object 90 is detected by the image recognition, and the success or failure of the grasping motion is determined by the task planning process depending on whether the rectangular parallelepiped object 90 is located between the fingers of the end effector 48a.” [0089])
Okazaki does not explicitly disclose that the camera has a parameter. However, Yasuda explicitly discloses:
with the parameter. (“In a control device of a master-slave type manipulator that performs remote work using a joystick or a master arm, a focal length of the surveillance camera and a distance from the surveillance camera to a hand position of the slave manipulator are detected.” [0004])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Okazaki to include the teachings of Yasuda in order to improve robot control.
Regarding Claim 17, Okazaki does not explicitly disclose transmitting a command to the electronic device from an input device. However, Yasuda discloses:
further comprising an input device (FIG. 1, operation console 7, master control device 8) configured to receive the command and transmit the command to the electronic device. (FIG. 1, slave control device 4, “The operation amount and the operation direction of are input to the master control device 8, It is sent to the slave control device 4.”)
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Okazaki to include the teachings of Yasuda in order to provide user operation, as taught by Yasuda [0007].

Claim(s) 3, 10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20060184272 (Okazaki, IDS) in view of JP-H0811071 (Yasuda) as applied to independent claims 1, 8 and 18; and further in view of US-20130331644 (Pandya) and further in view of US-20070073439 (Doi, IDS).
Regarding Claim 3 (similarly claims 10 and 19), the combination of Okazaki and Yasuda does not explicitly disclose the parameter being related to a size of field of view of the camera. However, Panday discloses:
wherein the parameter is related to a size of field of view of the camera, and (“the camera zooms into the scene and the tool appears to be closer.” [0188])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Okazaki and Yasuda with Pandya in order to provide an optimal view of the tool(s), as taught by Pandya [0198].
The combination of Okazaki, Yasuda and Pandya does not explicitly disclose controlling the tool with a decreased or increased speed based on the camera field of view size decreasing or increasing. However, Doi discloses:
wherein the robot comprises: in response to the size decreasing, controlling the tool to move with a decreased speed; and in response to the size increasing, controlling the tool to move with an increased speed. (“The carriage 1 is advanced at a high speed in the longitudinal direction of the support bars 1b and 1b from the origin position outside the one end of the carriage 1 at the workpiece loading position toward the workpiece W (S1). When the robot hand 3 approaches the workpiece W and one of the pair of first limit switches 10 and 10 is turned on (S2), the forward speed of the robot hand 3 is decelerated and thereafter the robot hand 3 is slowed down.” [0013])
Doi discloses decreasing the speed of the robot when reaching a closer distance to the workpiece. This teaching, in combination with Pandya disclosing that camera field of view (i.e. zoom) enables the tool/objects in the image scene appear closer, would enable one of ordinary skill in the art to understand that, in a vision-controlled robot system, as the field of view narrows the control speed of the robot should decrease due to the robot appearing closer to the object. It have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Okazaki, Yasuda and Pandya with Doi in order to provide predictable control for the user.
Regarding Claim 20, Okazaki does not explicitly disclose controlling the tool with a decreased or increased speed based on the distance between the camera and the tool decreasing or increasing. However, Yasuda discloses:
wherein the parameter is related to a distance between the camera and the tool, and (“Then, when the operator operates the joystick, the current focal length and posture are detected from the camera device (step 2), the distance from the current camera device to the slave manipulator control point is detected (step 3), and the slave manipulator control is performed.” [0008])
wherein controlling the robot comprises: in response to the distance decreasing, controlling the tool to move with a decreased speed; and in response to the distance increasing, controlling the tool to move with an increased speed. (FIG. 3, “FIG. 3 shows the relationship between the velocity VC in the camera coordinate system and the focal length fS, and the ratio of the distance DR from the camera to the control point of the slave manipulator. As the focal length fS increases, or from the camera. As the distance DR to the slave manipulator control point decreases, the moving speed VC of the slave manipulator in the camera coordinate system decreases. Further, the speed VC changes according to the operation amount of the joystick. Then, the speed VC in the camera coordinate system is converted into the speed VR in the robot coordinate system by a conversion matrix T calculated based on the amount of posture of the camera, and an operation command is output.” [0011])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Okazaki to include the teachings of Yasuda in order to improve efficiency and safety of robot work, as taught by Yasuda [0012].

Claim(s) 5-6, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20060184272 (Okazaki, IDS) in view of JP-H0811071 (Yasuda) as applied to independent claims 1, 8 and 18; and further in view of US-20070073439 (Habibi, IDS).
Regarding Claim 5 (similarly claim 12), Okazaki does not explicitly disclose displaying a further image to a user. However, Yasuda discloses:
cause the further image to be displayed to a user, (“a TV monitor 5 for displaying an image captured by the camera device 3…” [0006]” and “)
Yasuda further discloses focal length of the camera changing, when the camera focal length changes a new (i.e. further) image is then displayed to update the user on what is seen.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Okazaki to include the teachings of Yasuda in order to improve efficiency and safety of robot work, as taught by Yasuda [0012].
The above combination does not explicitly disclose obtaining sensor signals on the robot and generating a command based on the image and the further image. However, Habibi discloses:
obtain signals generated by sensor arranged on the robot; generate a further image showing a posture of the robot based on the signals; and (“In some embodiments, known occlusions may be communicated to the vision tracking system 100. Such occlusions may be predicted based upon information available to or known by the robot controller 116, or the occlusions may be learned from prior robotic operations. Other captured image data analysis algorithms may be used to detect occlusion events. For example, edge-detection algorithms may be used by some embodiments to detect (computationally determine) a leading edge or another feature of the robotic device 402. Or, in other embodiments, one or more features may be located on the robotic device 402 such those features may be used to detect position of the robotic device 402. In other embodiments, motion of the robotic device 402 or its components may be learned, predictable or known.” [0104]-[0105])
wherein the command is generated based on the image and the further image. (“Since the movement of the robotic device 402 is known, and/or since movement of the workpiece 104 is known, the vision tracking system 100 can use predictive algorithms to predict, over time, future location of the end effector 414, the manipulator 410 and/or manipulator 412 with respect to cue(s) 216.” [0106] and also “In another aspect, a machine vision system to control at least one robot, may comprise: a camera operable to successively capture images of an object in motion; means for determining a linear velocity of the object from the captured images; and means for producing an encoder emulation output signal based on the determined linear velocity, the encoder emulation signal emulative of an output signal from an encoder.” [0155])
Habibi is capable of predicting future locations of the robot (i.e. predicts robot commands) based on various images. This teaching, in combination with Yasuda and Okazaki disclosing that vision-controlled robots are efficient, would enable one of ordinary skill in the art to understand that, multiple images of the robot environment increase the effectiveness of the control.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Okazaki and Yasuda with Habibi in order to avoid/mitigate effects of camera errors, as taught by Habibi [0106].
Regarding Claim 6 (similarly claim 13), the combination of Okazaki and Yasuda does not explicitly disclose the image capturing comprising a video containing the tool and the object. However, Habibi discloses:
wherein obtaining the image comprises obtaining a video containing the tool and the object. (“The above described embodiments of the image capture device 120 capture a series of time-related images. Information corresponding to the series of captured images is communicated to the processor system 300 (FIG. 3). Accordingly, the image capture device 120 may be video image capture device, or a still image capture device.” [0136])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Okazaki and Yasuda with Habibi in order to avoid/mitigate effects of camera errors, as taught by Habibi [0106].

Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20060184272 (Okazaki, IDS) in view of JP-H0811071 (Yasuda) as applied to independent claims 1, 8 and 18; and further in view of US-20130331644 (Pandya).
Regarding Claim 7 (similarly claim 14), the combination of Okazaki and Yasuda does not explicitly disclose the image having a focus on a predefined reference point of the tool. However, Pandya discloses:
wherein the image has a focus on a predefined reference point of the tool. (“…controller is configured to position the camera such that the mid-point of the plurality surgical tools is in the center of the field of view of the camera.” [0042], [0198])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Okazaki and Yasuda with Pandya in order to provide an optimal view of the tool(s), as taught by Pandya [0198].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664               
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664